

Anniston Capital, Inc.
PRIVATE MERCHANT BANKING
445 Park Avenue
New York  New York  10022
Telephone (212) 750-7755
Facsimile (212) 750-2548




August 1, 2007




Mr. Gerard Jacobs
Chairman and Chief Executive Officer
Acquired Sales Corp.
1029 East 380 North Circle
American Fork, UT  84003


Dear Mr. Jacobs:


This letter (the “Agreement”) will confirm the agreement between Acquired Sales
Corp. (“AQSP”) and Anniston Capital, Inc. (“Anniston”) with respect to the
services Anniston will be performing for AQSP in connection with strategic
advice, one or more Transactions or Capital Introductions (as such terms are
hereinafter defined) and the compensation to be paid to Anniston for such
services.


1.           Services of Anniston.  During the Term (as hereinafter defined),
Anniston will be, on an exclusive basis, (i) a strategic advisor to AQSP in its
evaluation of operating alternatives, capital requirements, corporate
structures, public relations strategies, investor relations strategies, choices
of and access to trading exchanges, introductions to market-makers, and similar
matters, (ii) a financial advisor to AQSP in evaluating and completing one or
more Transactions and (iii) a “finder” for AQSP in connection with one or more
introductions to investors (collectively, the “Capital Introductions”) for the
purpose of completing one or more sales of equity and/or debt securities of AQSP
to one or more third parties (an “Equity Investment” or a “Debt Investment,”
respectively, and collectively, an “Investment”).  Anniston will, except as
specifically provided for herein, assist AQSP, its attorneys, accountants and
other advisors, in preparing for and negotiating one or more Transactions with
any counterparties to a Transaction and their representatives.


2.           Compensation of Anniston.  In connection with Anniston’s services,
AQSP will deliver to Anniston or its designees, upon the execution of this
Agreement, (i) a warrant to acquire 175,000 shares of the common stock of AQSP
at an exercise price of $0.10 per share (the “Retainer Warrants,” which will be
in substantially the form of Exhibit A hereto) and (ii) a cash fee of $20,000
(the “Retainer Fee”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
        In addition, in the event of one or more completed Transactions or
Investments during the Term, Anniston will be entitled to (i) an amount payable
in cash equal to six percent (6%) of the gross proceeds to AQSP of an Equity
Investment (the “Equity Investment Amount”) and three percent (3%) of a Debt
Investment (the “Debt Investment Amount” and, collectively with the Equity
Investment Amount, the “Investment Amount”) (the “Success Fee”), (ii) a warrant
to acquire a number of shares of common stock of AQSP equal to three percent
(3%) of the Investment Amount divided by the price per share of the Equity
Investment, at an exercise price per share equal to the price per share of the
Equity Investment (the “Success Warrant,” which will be in substantially the
form of Exhibit A hereto), (iii) an amount payable in cash equal to two percent
(2%) of the Consideration in a Transaction (the “M&A Fee”), which shall not be
payable with respect to the proposed acquisition of Findology Interactive Media,
Inc. (“Findology”).  In the event there are ongoing negotiations at the end of
the Term, Anniston’s entitlement to the Success Fee, Success Warrant and M&A Fee
will continue with respect to Transactions or Investments completed with
counterparties to such negotiations. Notwithstanding any termination of this
Agreement, Anniston will be entitled to the Success Fee, Success Warrant and M&A
Fee in the event that, at any time within two years after the date of such
termination, AQSP enters into an agreement that results in the consummation of a
Transaction or Investment or consummates a Transaction or Investment with any
counterparty (i) introduced to AQSP by Anniston or (ii) which AQSP had requested
Anniston to contact.  In order to determine the counterparties to which the
foregoing applies, (x) Anniston will, on a weekly basis, notify AQSP in writing
of the name and contact information for each counterparty Anniston has contacted
and (y) AQSP will make all requests for Anniston to contact a counterparty in
writing, transmitted by email or facsimile.  The total list of counterparties
identified under (x) and (y) in the preceding sentence shall be updated weekly
and constitute the counterparties for which Anniston will be due the Success
Fee, Success Warrant and M&A Fee in the event of one or more completed
Transactions or Investments.


The Success Fee and M&A Fee will be payable via cashier’s check or wire transfer
and will be payable by AQSP to Anniston or its designee(s) upon the closing of
each Transaction or Investment (except as set forth in the following sentence).
If the Consideration or Investment Amount is subject to increase by contingent
payments related to future events or by the exercise of options, the portion of
the Success Fee relating thereto shall be calculated and paid to Anniston or its
designee(s) when, as and if such payments are made. The Success Warrant will be
delivered by AQSP to Anniston or its designee(s) upon the first closing of any
Transaction or Investment.


The Fees do not include out-of-pocket expenses advanced on behalf of AQSP by
Anniston, such as travel, courier services, printing, etc. Upon the execution of
this Agreement, AQSP shall advance to Anniston $10,000 to be applied against
expenses, which will be accounted for on a weekly basis by Anniston to AQSP in
writing. Amounts in excess of the advance will be billed separately as incurred,
with payment by AQSP due upon receipt.
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.           Term and Breach Provisions.  This Agreement and the exclusivity
provisions herein shall have a term beginning on the date this letter is
executed by you and ending on December 31, 2007 (the “Term”), provided that, in
the event the acquisition of Findology is completed by AQSP, the Term shall
extend to August 1, 2008. In the event of (i) any breach of Anniston’s rights of
exclusivity hereunder and (ii) the completion of a Transaction or Investment
resulting from such breach, with a closing before or after the end of the Term,
AQSP shall pay to Anniston a “Breach Fee” consisting of (i) the Success Fee
which would have been payable on such Investment, (ii) the Success Warrant which
would have been payable on such Investment and (iii) the M&A Fee which would
have been payable on such Transaction.


4.           Certain Definitions.


a.           AQSP.  The term “AQSP” as used in this Agreement will include AQSP
and all businesses, partnerships, firms, corporations, or business entities
controlled by AQSP.


b.           Consideration.  In the event of a Transaction, the term
“Consideration” as used in this Agreement means the cash consideration paid to a
counterparty or its shareholders, plus the face amount of indebtedness for
borrowed money of a counterparty assumed by AQSP, plus any new indebtedness
issued to a counterparty or its shareholders, plus the fair market value (upon
the closing of the Transaction) of the equity securities of AQSP issued to such
counterparty or its shareholders.


c.           Equity Investment.  An Equity Investment shall include funds used
to purchase (i) common stock of AQSP, (ii) preferred stock of AQSP, (iii) debt
instruments that are convertible into equity securities of AQSP, and (iv)any
other AQSP obligations in which the holder has rights to acquire AQSP equity of
any kind, even if in addition to a right of repayment of debt.


d.           Fee.  The term “Fee” as used in this Agreement will mean (i) the
Retainer Warrant, (ii) the Retainer Fee, (iii) the Success Fee, (iv) the Success
Warrant, (v) the M&A Fee, and (vi) the Breach Fee. No Fee payable to any other
person, by AQSP or any other entity, in connection with any Transaction,
Investment, or breach hereunder, shall reduce or otherwise affect any Fee
payable hereunder. Once earned, all Fees shall not be refundable or subject to
reduction. If requested by Anniston, AQSP shall provide to Anniston a bound copy
of the closing documents for each Transaction or Investment at AQSP’s expense.
AQSP shall consent to Anniston’s public announcement and/or advertisement of its
role as strategic advisor to AQSP, financial advisor to AQSP with respect to any
completed Transaction or “finder” for AQSP with respect to any Investment.


e.           Transaction.  The term “Transaction” as used in this Agreement will
mean any method by which AQSP acquires, in one transaction or a series of
transactions, an interest in the stock, assets or other equity or debt
securities of a counterparty, including without limitation, merger, purchase of
substantially all of the assets, recapitalization, the formation of a
partnership, joint venture or other technique or device employed to accomplish a
change in the capital structure, ownership, management or control of a
counterparty or all or any material portion of its assets for the benefit of
AQSP.
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.           Other matters.


a.           Indemnification.  AQSP will indemnify and hold Anniston, its
officers, directors, employees and affiliates, including BAJA Advisors, LLC
(each an “Indemnified Party”), harmless with respect to any liability, claim,
damage and expense (including reasonable attorneys’ fees) related to any claims
arising from any information furnished to Anniston by AQSP, or arising from any
representation, warranty or covenant made in a definitive agreement to
consummate the Transaction by AQSP to a counterparty provided, however, there
shall be excluded from such indemnification any such claims, losses, damages,
liabilities, costs or expenses that arise out of or are based upon any action or
failure to act by any Indemnified Party, other than an action or failure to act
undertaken at the request or with the consent of AQSP, that is found in a final
judicial determination (or a settlement tantamount thereto) to constitute bad
faith, willful misconduct or gross negligence on the part of any Indemnified
Party.


In case any proceeding shall be instituted in respect of which an Indemnified
Party may seek indemnification, such Indemnified Party shall promptly notify
AQSP, but the failure to so notify AQSP will not relieve it from any liability
that it may have hereunder or otherwise, except to the extent such failure
materially prejudices the rights of AQSP with respect to such proceeding. AQSP,
upon the request of the Indemnified Party, shall retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and any
others AQSP may designate in such proceeding and shall pay as incurred the fees
and expenses of such counsel related to such proceeding. In any such proceeding,
any Indemnified Party shall have the right to retain its own counsel at its own
expense, except that AQSP shall pay as they are incurred the fees and expenses
of one counsel retained by all of the Indemnified Parties in the event that (i)
AQSP and the Indemnified Party shall have mutually agreed to the retention of
such counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both AQSP and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate in the
reasonable opinion of the Indemnified Party, due to actual or potential
differing interests between them.


Each Indemnified Party also agrees, so long as AQSP has complied in full with
its obligations under this Agreement, not to settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder without
the prior written consent of AQSP (which consent shall not be unreasonably
withheld).

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.           Confidentiality.
 
           (i)            Any financial advice, written or oral, rendered by
Anniston pursuant to this Agreement is intended solely for the benefit and use
of AQSP in considering the matters to which this agreement relates, and AQSP
agrees that such advice may not be disclosed publicly or made available to third
parties except, (i) with the prior written consent of Anniston, which consent
shall not be unreasonably withheld, (ii) such advice may be disclosed to the
extent compelled by law, rule or regulation or judicial or administrative
process or proceeding, or (iii) to the extent such advice is already publicly
available other than in violation of this Agreement.


(ii)           This Agreement, the identity of any counterparty, the possibility
of a Transaction or Investment, the fact that discussions or negotiations have
taken or may take place, or any other facts with respect to a Transaction or
Investment, including the status thereof will be kept confidential and shall
not, without AQSP’s prior consent, be disclosed by Anniston to any third party
and shall not be used by Anniston other than in connection with the possible
Transaction or Investment, except (i) Anniston may disclose the information to
its affiliates and each of their employees, shareholders, partners, members,
affiliates, agents, representatives, accountants and attorneys on a need to know
basis provided such other persons are informed by Anniston of the confidential
nature of this Agreement, identity of any counterparty and a possible
Transaction or Investment and agree in writing with Anniston not to disclose
this Agreement, identity of any counterparty and a possible Transaction or
Investment without AQSP’s prior written consent, or (ii) this Agreement,
identity of any counterparty and a possible Transaction or Investment may be
disclosed to the extent compelled by law, rule or regulation or judicial or
administrative process or proceeding.


c.           Independent Contractor.  Anniston has been retained under this
Agreement as an independent contractor, and it is understood and agreed that
this Agreement does not create a fiduciary relationship between Anniston and
AQSP.


d.           Representation.  Anniston hereby represents that it will be acting
solely in the capacity of strategic advisor to AQSP, financial advisor for
mergers and acquisitions and as a “finder” with respect to Capital
Introductions, and will not sell or offer to sell any securities of AQSP.
Anniston hereby agrees that its activities will be limited to those consistent
with its role as a strategic advisor, financial advisor for mergers and
acquisitions and as a “finder” with respect to Capital Introductions, and will
not include any actions which would be considered by the NASD, SEC or any
recognized securities exchange to be brokerage activities which would require
its registration as a broker/dealer.


e.           Governing Law.  This Agreement and any claim related directly or
indirectly to this Agreement (including any claim concerning advice provided
pursuant to this agreement) shall be governed and construed in accordance with
the laws of the State of New York (without regard to the conflicts of law
provisions thereof).


f.           Jurisdiction.  No such claim shall be commenced, prosecuted or
continued in any forum other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, and each of the parties hereby submits to the
jurisdiction of such courts. Each of Anniston and AQSP hereby waives on behalf
of itself and its successors and assigns any and all right to argue that the
choice of forum provision is or has become unreasonable in any legal proceeding.
Each of Anniston and AQSP waives all right to trial by jury in any action,
proceeding or counterclaim (whether based upon contract, tort or otherwise)
related to or arising out of the engagement of Anniston pursuant to, or the
performance by Anniston of the services contemplated by this agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
g.           Authority.  The execution of this letter agreement will constitute
a representation by AQSP that the execution and delivery of this letter
agreement and the performance by AQSP of its obligations hereunder have been
duly authorized.


h.           No Definitive Agreement.  AQSP shall have the right to reject or
accept any possible Transaction, Investment or proposal for any reason
whatsoever, at any time, in its sole discretion, and to terminate negotiations
with any counterparty concerning a possible Transaction or Investment at any
time for any reason whatsoever.


i.           Entire Agreement; Amendment.  This Agreement constitutes the full,
complete and final expression of the parties’ understanding with respect to the
subject matter hereof and can only be amended by a writing signed by the parties
hereto.




If this Agreement correctly sets forth our agreement on the matters covered
herein, please so indicate by signing and returning the enclosed copy of this
letter, and upon such execution this Agreement will constitute a legally binding
agreement between us, enforceable in accordance with its terms.


Very truly yours,


Anniston Capital, Inc.




By:     /s/ Michael A. Asch
Michael A. Asch
President


Accepted and agreed to
On August 1, 2007


Acquired Sales Corp.


By:           /s/ Gerard M. Jacobs
Its:           CEO
